Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the embodiment of Figure as claimed in Claims 22-24 is not numbered in alignment with the claimed embodiment.  The first pump head connected to the second pump are in parallel so they should be depicted as 503 (first pump head) and 507 (second pump head).  The third pump head is connected to the first pump head.  The third pump head should be depicted as 505.  The fourth pump head is connected to the second pump head and should be labeled as 509. Additionally, the rendering of boxes in Figure 5 does not provide the details of the connections between the pump heads cited in Claims 22-24.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12 & 22-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 recites the limitation “at least one coolant pump adapted to pump a first stream of coolant fluid through the first pump head and pump a second stream of coolant fluid through the second pump head, such that an average heat transfer between the first pump head and the first stream of coolant fluid is substantially equal to an average heat transfer between the second pump head and the second stream of coolant fluid. at least one coolant pump adapted to pump a first stream of coolant fluid through the first pump head and pump a second stream of coolant fluid through the second pump head, such that an average heat transfer between the first pump head and the first stream of coolant fluid is substantially equal to an average heat transfer between the second pump head and the second stream of coolant fluid”, which is unclear as to what structure or what arrangement of the pump head structure is required to provide “such that an average heat transfer between the first pump head and the first stream of coolant fluid is substantially equal to an average heat transfer between the second pump head and the second stream of coolant fluid”.  Examiner looks to the specification [0021:  a substantially equal average heat transfer between each of the pump heads and the coolant fluid. As provided herein, the coolant fluid flows through a number of coolant passageways within each pump head in a parallel or recursive pattern in order to provide balanced cooling to each pump head and prevent density differences between the mobile phase fluids being pumped by each of the pump heads] & [0022 substantially equal heat transfer between multiple pumps used in a fluid system. Because the coolant fluid was at its coldest temperature when it initially passed through the first pump head].  It seems a parallel arrangement of the first and second pump heads is required along with a closely place cooler to the inlet to meet the functional language.  However, the functional language is provided without means plus function language or any metes or bounds to distinctly claim any structure so it is unclear as to what is structurally required.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 12 recites the limitation “apply cooling to the pump head cooling system to maintain a temperature difference between the first pump head and the second pump head below 1.0 degree Celsius” which is unclear whether the combined first and second pump head is required to be cooled equally below 1.0 degree Celsius or whether the difference in temperature between the two pump heads is a difference less than 1.0 degree Celsius.  If the latter than no structure is claimed that changes the temperature of the individual pump heads for the cited control system to adjust the individual temperatures of the pump heads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 & 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kazutoshi (JP 2007022995; “Kazutoshi” translation provided for citations) in view of Lau (US 20090020173; “Lau”).


    PNG
    media_image1.png
    495
    973
    media_image1.png
    Greyscale



Claim 8. Kazutoshi discloses a pump head cooling system (Fig. 2), comprising: a first pump head (Fig. 2: V23) defining a first coolant passageway (Fig. 2: V23   Position 1 inlet to outlet at position 2) a second coolant passageway (Fig. 2: V23 inlet at position 5 outlet at position 6), each passageway having an inlet into the first pump head and an outlet out of the first pump head passageway (Fig. 2: V23   Position 1 inlet to outlet at position 2) (Fig. 2: V23 inlet at position 5 outlet at position 6), and wherein the outlet of the first coolant passageway (V23 outlet position 2)  is fluidly coupled to the inlet of the second coolant passageway (Fig. 2: V23 Position 1 inlet is fluidly connected to V23 position 5 through a loop through V15); a second pump head (Fig. 2: V2) defining a third coolant passageway (Fig. 2: V2 Position 1 inlet internal port 1) and a fourth coolant passageway (Fig. 2: V2 internal port 2 and outlet is position 2), each passageway having an inlet into the second pump head and an outlet out of the second pump head (Fig. 2: V2   Position 1 inlet to outlet position 2) and (Fig. 2: V2 internal port 2 and outlet is position 2), and, and wherein the outlet of the third coolant passageway is fluidly coupled to the inlet of the fourth coolant passageway (Fig. 2: 1st passage outlet internal port 1 and 2nd passage inlet internal port 2 where port 1 and port 2 are connected shown by a curved line between the dots (ports)) and (Fig. 2: V2  inlet at second internal port to outlet at position 2); and at least one coolant pump (Fig. 2: pump 34)  adapted to pump (Fig. 2: V22 is a valve that splits the stream to V2 and V23) a first stream of coolant fluid  (Fig. 2: stream pumped from cooler 10 is split at V22 to V23 for first stream) through the first pump head (Fig. 2: V23) and pump a second stream of coolant fluid (Fig. 2: stream pumped from cooler 10 is split at V22 to V2  for second stream) through the second pump head (Fig. 2: V2) [0044:  In FIG. 1, the second syringe pump 34, V16, V17 and the syringe 34 constitute the means for controlling the supply rate, and the reciprocating frequency (times/minute) of the syringe 34 is controlled by a controller (not shown) to supply the LiAlH4 solution. can be slowly sent to the second loop L2 of the reactor].   Kazutoshi  further discloses the source of fluid is identical from cooler 10 then split at valve to two 6 port valves/pump heads (V2 & V23) and therefore the heat transfer should not change between the pump heads.

Kazutoshi does not explicitly disclose:
   
an average heat transfer between the first pump and the first stream of coolant fluid is substantially equal to an average heat transfer between the second pump head and the second stream of coolant fluid.

Lau teaches an industrial heating ventilation and cooling system (Fig. 5a).  Lau further teaches parallel pumping systems (Fig. 5a) that are evenly loaded to maintain even temperature distribution on the parallel pumps so average heat transfer between the first pump and the first stream of coolant fluid is substantially equal to an average heat transfer between the second pump head and the second stream of coolant fluid [0101: two (chilled water/boiler) pumps (502A and 503A) of identical or similar capacity are deployed to transport the produced chilled water/hot water throughout the water circuit (500A). Said two pumps (502A and 503A) are connected in parallel and operate in predetermined equal reduced speed or almost equal reduced speed or similar reduced speed simultaneously. Said two pumps (502A and 503A) and respective motors are controlled by two variable speed drives (512A and 513A) and the two drives are commanded by a Controller (514A). The Controller (514A), monitors the present loading on the water system (500A) either by measuring the present power consumption of operating chiller's compressor using a power sensor, or the speed of the operating chiller's (501A) compressor using a tachometer or measuring discharged chilled water/boiler temperature by temperature sensor].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lau’s parallel configuration of pump’s with a split flow connector into the pumps and a recombining of the flow out of the pumps as an arrangement for Kazutoshi’s first and second pump heads because the parallel arrangement of pumps improves the efficiency and consistency of the pump performance by dividing the load over the pumps providing time and power efficiencies over performing  their functions with a singular pump [Lau 0014].

Claim 9.  Dependent on the system of claim 8. Kazutoshi  further discloses a first fluid connector (Fig.2: V22 splitting valve)  having one inlet (Fig. 2: inlet at position 1) and two outlets (Fig. 2: outlets at positions 2 & 3), wherein a first outlet  (Fig. 2:  position 2 outlet to V23) is fluidly coupled to an entrance of the first coolant passageway (Fig. 2: V23 position 1 fluidly connected to V22 Position 2 outlet) and a second outlet (Fig. 2: V22 second outlet at position 3) is fluidly coupled to an entrance of the third coolant passageway (Fig. 2: V2 inlet at position 2 fluidically connected to V22 position 3 outlet).  

Claim 10. Dependent on the system of claim 8.  Kazutoshi further discloses the outlet of the second coolant passage and fourth coolant passage are connected through a cooling loop 20.  Kazutoshi does not explicitly disclose:

a fluid connector having two inlets and a single outlet, wherein a first inlet is fluidly coupled to an outlet of the second coolant passageway and a second inlet is fluidly coupled to an outlet of the fourth coolant passageway. 

Lau teaches an industrial heating ventilation and cooling system (Fig. 5a).  Lau further teaches parallel pumping systems (Fig. 5a: 502a & 503a) a fluid connector having two inlets (Fig. 5a: 502a outlet & 503a outlet) and a single outlet (Fig. 5a:  507a), wherein a first inlet is fluidly coupled to an outlet of the second coolant passageway (502a outlet) and a second inlet (502b outlet) is fluidly coupled to an outlet (507a).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lau’s parallel configuration of pump’s with a split flow connector into the pumps and a recombining of the flow out of the pumps as an arrangement for Kazutoshi’s first and second pump heads to combine to outputs to a single flow for additional processing prior to injection to the column because the parallel arrangement of pumps improves the efficiency and consistency of the pump performance by dividing the load over the pumps providing time and power efficiencies over performing  their functions with a singular pump [Lau 0014].

Claim 11. Dependent on the pump head cooling system of claim 8. Kazutoshi  further discloses a fluid chiller (Fig. 2: cooler 10) adapted to chill the first stream of coolant fluid [0044 the second syringe pump 34, V16, V17 and the syringe 34 constitute means for controlling the supply rate, and the reciprocating frequency (times/minute) of the syringe 34 is controlled by a controller (not shown) to supply the LiAlH4 solution. can be slowly sent to the second loop L2 of the reactor] and the second stream of coolant fluid after exiting the coolant pump (Pump 34 pushes fluid then chilled fluid flows). 
 
Claim 12. Dependent on the pump head cooling system of claim 8. Kazutoshi  further discloses a control system adapted to measure a temperature [0031:  a first loop L1 connected downstream of the target section TG of the cyclotron (not shown) and a temperature sensor. It comprises a built-in first heating/cooling device 10, a first radioactivity sensor 11, and valves] of the first pump head and a temperature of the second pump head  (Fig.2 Loop L2 includes V2, V22 and V23) and apply cooling to the pump head cooling system to maintain a temperature difference between the first pump head and the second pump head below 1.0 degree Celsius [0032: The first heating/cooling device 10 can cool the first loop L1 below the sublimation point (-79°C) of @11 CO2 by spraying liquid nitrogen or the like].  
 
Claim 22. Dependent on the pump head cooling system of claim 8.   Kazutoshi further discloses a third pump head (Fig. 2: V15) defining at least one coolant passageway (Fig. 2: V15 position 1 is inlet and position 2 is outlet) configured to receive the first stream of coolant between the outlet of the first coolant passageway (Fig. 2: V23 outlet through position 2 to inlet of V15 at V15 position 1) and the inlet of the second coolant passageway (inlet of V23 at position 5).  

Kazutoshi does not explicitly disclose:

a fourth pump head defining at least one coolant passageway configured to receive the second stream of coolant between the outlet of the third coolant passageway and the inlet of the fourth coolant passageway. 

However, the courts have maintained mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co. 293 USPQ 8.

Kazutoshi discloses a third pump head (V15) with fifth and sixth passages and connections to the first pump head (V23). Adding the fourth pump head connected to the second pump head duplicates the arrangement of the third pump head connected to the first pump head. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to replicate the pump head arrangement of the first pump head as disclosed by Kazutoshi on the second pump head by adding a fourth pump head with mirrored connections of the disclosed third pump head. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate pump head arrangement of the first pump head with connections to a third pump head in order to place a fourth pump head on the second pump head because the quality and time efficiency of the split sample flow processing between the first and second pump head is improved by parallel processing the sample through identical configurations except for targeted changes to perform time efficient parallel processing of a sample. 

Claim 23. Dependent on the pump head cooling system of claim 22. Kazutoshi  further discloses the third pump head (Fig. 2:  V15) defines a fifth coolant passageway (Fig. 2: V15 inlet at position 1 and outlet at position 2) and a sixth coolant passageway (Fig. 2: V15 inlet at position 5 and outlet at position 6), each passageway having an inlet into the third pump head and an outlet out of the third pump head (Fig. 2: V15 inlet at position 1 and outlet at position 2) and (Fig. 2: V15 inlet at position 5 and outlet at position 6), and wherein the outlet of the first coolant passageway (Fig. 2: V23 position 2) is fluidly coupled to the inlet of the fifth coolant passageway (Fig. 2: V23 position 2 is connected to V15 position 1), the outlet of the fifth coolant passageway  (Fig. 2: V15 fifth passage outlet is position 2) is fluidly coupled to the inlet of the sixth fluid passageway (Fig.2  V15 inlet position 5), and the outlet of the sixth fluid passageway (Fig. 2: V15  position 6) is fluidly coupled to the inlet of the second fluid passageway (Fig. 2:  V23 position 5).  

Claim 24. Dependent on the pump head cooling system of claim 23. Kazutoshi does not explicitly disclose:  
the fourth pump head defines a seventh coolant passageway and an eighth coolant passageway, each passageway having an inlet into the fourth pump head and an outlet out of the fourth pump head, and wherein the outlet of the third coolant passageway is fluidly coupled to the inlet of the seventh coolant passageway, the outlet of the seventh coolant passageway is fluidly coupled to the inlet of the eighth fluid passageway, and the outlet of the eighth fluid passageway is fluidly coupled to the inlet of the fourth fluid passageway.

However, the courts have maintained mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co. 293 USPQ 8.
Kazutoshi discloses the arrangement of Claim 23 where a third pump head (V15) with fifth and sixth passages and connections to the first pump head (V23). Claim 24 duplicates the arrangement by claiming a fourth pump head with seventh and eighth passages and mirrored connections on the second pump head. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to replicate the pump head arrangement of the first pump head with a connected third pump head on the second pump head by connecting a fourth pump head. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate pump head arrangement of the first pump head with connections to a third pump head to place a fourth pump head on the second pump head because the quality and time efficiency of the split sample flow processing between the first and second pump head is improved by parallel processing the sample through identical configurations except for targeted changes to perform time efficient parallel processing of a sample. 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20140190183  
Berger; Terry A. et al.
Berger discloses a double pump head arrangement in parallel but does not provide a series of connections between the pump heads
US 20150177199  
Borbely; Janos et al.
Borberly provides a pair of pump heads with connections between the pump heads but no parallel connections to a single stream.
US 4990250  
Hellinger; Lance
Hellinger has a double pump head but they are not in parallel and the connections are direct with no recursive flow.
JP H11310594  
MISHIMA KENJI et al.
Pump heads are in series with no recursive flow
JP 2857913  
SATODA MAKOTO
Double pump head arrangement that are separate and no parallel arrangement
WO 2007051113 
LUONGO J A et al.
Boric is a parallel pump head arrangement and has a proximate cooler but the connections between the pump heads is not provided. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
 

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856